Case 1:21-cr-00037-DKW Document 14 Filed 04/27/21 Page 1 of 1             PageID #: 31

                                    MINUTES



 CASE NUMBER:           CR 21-00037 DKW
 CASE NAME:             USA v. (1) Jason Dadez
 ATTYS FOR PLA:         Craig S. Nolan
                        Michael David Nammar
 ATTYS FOR DEFT:        (1) Catherine P. Gutierrez
 INTERPRETER:


      JUDGE:      Derrick K. Watson            REPORTER:

      DATE:       4/27/2021                    TIME:


COURT ACTION: EO: Parties are in agreement to continue the trial date and all
deadlines. New trial date and deadlines given.

Jury Selection/Trial is continued to 9/20/2021 at 8:30 AM before Judge Derrick K.
Watson.
Final Pretrial Conference is continued to 8/23/2021 at 9:30 AM before Magistrate Judge
Kenneth J. Mansfield.
Defendant’s Motions: 8/9/2021.
Government’s Responses: 8/27/2021.

Time to be excluded from 6/14/2021 thru 9/20/2021 from the requirements of the Speedy
Trial Act.

Craig S. Nolan to prepare Stipulation Continuing Trial and Order Excluding Time for
Judge Derrick K. Watson’s consideration.

Submitted by: Tammy Kimura, Courtroom Manager
